IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN BARK                                   :   No. 149 EAL 2022
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
SOONER STEEL, LLC (WORKERS'                 :
COMPENSATION APPEAL BOARD)                  :
                                            :
                                            :
PETITION OF: SOONER STEEL, LLC              :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.